 Case 1:99-mc-09999 Document 255 Filed 03/01/20 Page 1 of 11 PageID #: 16973



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

GEOGRAPHIC LOCATION                   §
INNOVATIONS LLC,                      §
                                      §
      Plaintiff,                      §                      Case No:
                                      §
vs.                                   §                      PATENT CASE
                                      §
VIAMICHELIN NORTH AMERICA, LLC §
                                      §
      Defendant.                      §
_____________________________________ §


                                           COMPLAINT

       Plaintiff Geographic Location Innovations LLC (“Plaintiff” or “GLI”) files this

Complaint against ViaMichelin North America, LLC (“Defendant” or “ViaMichelin”) for

infringement of United States Patent No. 7,917,285 (hereinafter “the ‘285 Patent”).

                              PARTIES AND JURISDICTION

       1.      This is an action for patent infringement under Title 35 of the United States

Code. Plaintiff is seeking injunctive relief as well as damages.

       2.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 (Federal

Question) and 1338(a) (Patents) because this is a civil action for patent infringement arising

under the United States patent statutes.

       3.      Plaintiff is a Texas limited liability company with a virtual office located at

1400 Preston Rd, Suite 400, Plano, TX 75093.

       4.      On information and belief, Defendant is a Delaware limited liability company

with its principal office located at 27 Cours de l’Ile Seguin, 92100 Boulogne Billancourt,

France. On information and belief, Defendant may be served with process through its




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT VIAMICHELIN NORTH AMERICA, LLC                           |1
 Case 1:99-mc-09999 Document 255 Filed 03/01/20 Page 2 of 11 PageID #: 16974



registered agent, The Corporation Trust Company, Corporation Trust Center, 1209 Orange St.,

Wilmington, DE 19801.

        5.      On information and belief, this Court has personal jurisdiction over Defendant

because Defendant has committed, and continues to commit, acts of infringement in this

District, has conducted business in this District, and/or has engaged in continuous and

systematic activities in this District.

        6.      On information and belief, Defendant’s instrumentalities that are alleged herein

to infringe were and continue to be used, imported, offered for sale, and/or sold in this District.

                                              VENUE

        7.      On information and belief, venue is proper in this District under 28 U.S.C. §

1400(b) because Defendant is deemed to be a resident of this District.

                                   COUNT I
              (INFRINGEMENT OF UNITED STATES PATENT NO. 7,917,285)

        8.      Plaintiff incorporates paragraphs 1 through 7 herein by reference.

        9.      This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

        10.     Plaintiff is the owner by assignment of the ‘285 Patent with sole rights to

enforce the ‘044 Patent and sue infringers.

        11.     A copy of the ‘285 Patent, titled “Device, System and Method for Remotely

Entering, Storing and Sharing Addresses for a Positional Information Device,” is attached

hereto as Exhibit A.

        12.     The ‘285 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

        13.     Upon information and belief, Defendant has infringed and continues to infringe



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT VIAMICHELIN NORTH AMERICA, LLC                                |2
 Case 1:99-mc-09999 Document 255 Filed 03/01/20 Page 3 of 11 PageID #: 16975



one or more claims, including at least Claim 13, of the ‘285 Patent by making, using (at least

by having its employees, or someone under Defendant's control, test the System), importing,

selling, and/or offering for sale a mobile website with associated hardware and software

embodied, for example, in its ViaMichelin route planning system and mobile application (the

“System”) covered by at least Claim 13 of the ‘285 Patent. The System is used, for example,

in connection with Defendant’s website and its mobile app. Defendant has infringed and

continues to infringe the ‘285 patent either directly or through acts of contributory

infringement or inducement in violation of 35 U.S.C. § 271.

       14.     The System includes the mobile website and associated hardware. These tools

provide a route planner mobile application. This application provides for remote entry of

location information, such as destination into a positional information device such as, for

example, a tablet or smart phone in which users can plan their rides. The website automatically

loads available routes and available vehicles onto the positional information device based on

the user’s location. Certain aspects of this element are illustrated in the screenshot(s) below

and/or in those provided in connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT VIAMICHELIN NORTH AMERICA, LLC                            |3
 Case 1:99-mc-09999 Document 255 Filed 03/01/20 Page 4 of 11 PageID #: 16976



       15.     The System includes one or more servers that receive a request for an address

such as destination (i.e., an address of a location not stored within the positional device, such

as a smartphone). The server determines the address of the destination (i.e., address of the at

least one location) and transmits the determined address to the positional information device.

The user can see (on the positional information device) a visual indication of the destination in

a map. Certain aspects of this element are illustrated in the screenshot(s) below and/or in those

provided in connection with other allegations herein.




       16.     The server(s) determine the address(es) and transmits the determined address to

the positional information device (e.g., smartphone). For example, the server(s) transmits to

the positional information device a visual indication of the location on a map.

       17.     The System installed on the smartphone (i.e., positional information device) is

able to utilize the GPS location (i.e., location information module) to determine the location of

the smartphone (i.e., positional information device). Certain aspects of this element are


PLAINTIFF’S COMPLAINT AGAINST DEFENDANT VIAMICHELIN NORTH AMERICA, LLC                              |4
 Case 1:99-mc-09999 Document 255 Filed 03/01/20 Page 5 of 11 PageID #: 16977



illustrated in the screenshot(s) below and/or in those provided in connection with other

allegations herein.




       18.     The user’s device (i.e. position information device) on which the application is




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT VIAMICHELIN NORTH AMERICA, LLC                            |5
 Case 1:99-mc-09999 Document 255 Filed 03/01/20 Page 6 of 11 PageID #: 16978



installed, uses the cellular network communication transceiver (i.e., communication module)

through which the smartphone (i.e., the positional information device) receives the address of

pickup or destination (i.e., location address). Certain aspects of this element are illustrated in

the screenshot(s) below and/or in those provided in connection with other allegations herein.




       19.     The System includes a processing module (e.g., mapping software and the

mobile website), which receives the determined address(es) from the communication module.

The processing module determines route guidance based on the location of the positional

information device and the determined address(es). Certain aspects of this element are

illustrated in the screenshot(s) below and/or in those provided in connection with other

allegations herein.



PLAINTIFF’S COMPLAINT AGAINST DEFENDANT VIAMICHELIN NORTH AMERICA, LLC                               |6
 Case 1:99-mc-09999 Document 255 Filed 03/01/20 Page 7 of 11 PageID #: 16979




       20.     The System includes a display module (e.g., screen on the positional

information device) for displaying the route guidance. Certain aspects of this element are

illustrated in the screenshot(s) provided in connection with other allegations herein.

       21.     The System includes a communications network (e.g., cellular network) for

coupling the positional information device to the server(s). Certain aspects of this element are

illustrated in the screenshot(s) below and/or in those provided in connection with other

allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT VIAMICHELIN NORTH AMERICA, LLC                             |7
 Case 1:99-mc-09999 Document 255 Filed 03/01/20 Page 8 of 11 PageID #: 16980




       22.     The server(s) receives a departure time and date (e.g., the time and date of the

request for a location) associated with the requested location and transmits the associated time

and date with the determined address (i.e., destination) by the help of maps (i.e.,

communication module) to the positional information device (i.e., smartphone) and the

positional information device displays the determined address at the associated time and date.

For example, the time and date of the request must be sent to the server so that the server can

determine the drop off time associated with determined address (i.e., destination). Certain

aspects of this element are illustrated in the screenshot(s) below and/or in those provided in

connection with other allegations herein.




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT VIAMICHELIN NORTH AMERICA, LLC                             |8
 Case 1:99-mc-09999 Document 255 Filed 03/01/20 Page 9 of 11 PageID #: 16981




          23.   Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this court.

          24.   Defendant’s actions complained of herein are causing irreparable harm and

monetary damage to Plaintiff and will continue to do so unless and until Defendant is enjoined

and restrained by this Court.

          25.   Plaintiff is in compliance with 35 U.S.C. § 287.

                                   PRAYER FOR RELIEF

          WHEREFORE, Plaintiff asks the Court to:

          (a)   Enter judgment for Plaintiff on this Complaint on all causes of action asserted

herein;

          (b)   Enter an Order enjoining Defendant, its agents, officers, servants, employees,

attorneys, and all persons in active concert or participation with Defendant who receive notice

of the order from further infringement of United States Patent No. 7,917,285 (or, in the

alternative, awarding Plaintiff a running royalty from the time of judgment going forward);

          (c)   Award Plaintiff damages resulting from Defendant’s infringement in

accordance with 35 U.S.C. § 284;




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT VIAMICHELIN NORTH AMERICA, LLC                            |9
Case 1:99-mc-09999 Document 255 Filed 03/01/20 Page 10 of 11 PageID #: 16982



       (d)    Award Plaintiff pre-judgment and post-judgment interest and costs; and

       (e)    Award Plaintiff such further relief to which the Court finds Plaintiff entitled

under law or equity.

Dated: March 1, 2020                Respectfully submitted,
                                    /s/ Jimmy Chong
                                    JIMMY CHONG, ESQ. (#4839)
                                    CHONG LAW FIRM
                                    2961 Centerville Rd.
                                    Ste 350
                                    Wilmington, DE 19808
                                    302-999-9480
                                    chong@chonglawfirm.com

                                    ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT VIAMICHELIN NORTH AMERICA, LLC                      | 10
Case 1:99-mc-09999 Document 255 Filed 03/01/20 Page 11 of 11 PageID #: 16983




                                EXHIBIT A




PLAINTIFF’S COMPLAINT AGAINST DEFENDANT VIAMICHELIN NORTH AMERICA, LLC   | 11
